EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT
 
AGREEMENT made at Ottawa, Ontario on the 10th day of March, 2014
 
BY AND BETWEEN:
VANSEN PHARMA INC., a corporation incorporated under the laws of Nevada, with
its head office at 101 Convention Centre Drive, SUITE 700 , Las Vegas, Nevada
     
(the "Purchaser")
   
AND:
6708595 Canada Inc., a corporation incorporated under the Canada Business
Corporations Act, with its head office at 508 Gladstone, Suite 207, Ottawa,
Ontario  K1R 5P1
      (the "Company")    
AND:
KAZEM AGHARAZI, an individual residing at 44-1512 Walkley Road, Ottawa, Ontario,
K1V 2G7
      ("Agharazi")

 
WHEREAS Agharazi is registered and beneficial owner of all of the issued and
outstanding shares of Company (the "Shares");
 
WHEREAS Agharazi is the sole proprietor ofCANADIAN HEALTH EMPIRE, a sole
proprietorship registered under the Business Names Act (Ontario) ("Canadian
Health"); and
 
WHEREAS Agharazi wishes to sell, and the Purchaser wishes to purchase, all of
the issued and outstanding shares of the Company and all of the assets and
undertaking of Canadian Health, the whole on the terms and conditions herein
contained.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed by and between the Parties as follows:
 
1.  
Shares Acquired

 
Agharzi hereby agree to sell, transfer and all of the assets and undertaking of
Canadian Health and assign to the Purchaser and the Purchaser agrees to purchase
from Agharazi all of the Shares, for a purchase price (the “Purchase Price”)
equal to the aggregate of the value of the goodwill of the business of the
Company (the “Goodwill”), and the net asset value (the “NAV”) of the Company
determined as at the Closing Date (defined in paragraph 10 below).
 
2.  
Net Asset Value

 
The NAV will be determined by aggregating the book value of the following
assets, only, of the Company, determined as of the Closing Date:
 
     (a)  
all inventories (Schedule “B” I, II and III) held for sale, in good and salable
condition, at the lower of cost or net realizable value (net of all applicable
discounts, other than cash settlement discounts), (the “Inventory”), for which
title is legally and beneficially held by the Company, subject to confirmation
by physical inventory count and verification to be conducted the day prior to
the Closing Date, and excluding broken packages, defective and expired goods.

 
      (b)  
Accounts receivables listed in Schedule “C”

 
 
1

--------------------------------------------------------------------------------

 
 
For greater certainty, for the purpose of calculating the NAV, the assets of the
Company shall only include the Inventory and the accounts receivables.
 
The parties estimate the NAV of the Company as of the Closing Date (the “Closing
NAV”) to be approximately $400,000.00, comprised of $300,000.00 for the
Inventory and $100,000.00for the Accounts Receivables.
 
3.  
Goodwill

 
The Goodwill shall include all product registrations (Schedule “D”), trade
marks, files, formulations, all government export and import permits and
customer name and contacts. The value of the Goodwill shall be $10,000.00
 
4.  
Payment

 
The Purchase Price, which is estimated at $420,000.00, shall be paid as follows:
 
o    
110,000 restricted shares of common stock of Vansen Pharma Inc. (the "Vansen
Shares") (VNSN : OTCBB)

o    
$120,000 cash payable at Closing

o    
$50,000 paid in equal monthly installments starting April 1, 2014

o    
$140,000 paid in 4 equal installments paid quarterly starting June 1, 2014

 
5.  
Conditions of Closing by the Purchaser

 
The obligation of the Purchaser to complete the purchase of the Shares and of
Canadian Health hereunder shall be subject to the satisfaction of or the
compliance with, at or before the Closing Date, each of the following
conditions, which are inserted for the sole benefit of the Purchaser, all or any
of which conditions may be waived in whole or in part by the Purchaser by notice
in writing given to Agharazi:
 
      (a)  
all of the representations and warranties of Agharazi and the Company made in or
pursuant to this Agreement shall be true and correct in all material respects as
at the Closing Date and with the same effect as if made as of the Closing Date
and the Purchaser shall have received a certificate from Agharazi and the
Company confirming the truth and correctness in all material respects of the
said representations and warranties and an indemnity pursuant to which Agharazi
jointly and severally agree to indemnify and save the Purchaser harmless in
respect of all claims, actions, losses, damages or costs, including legal fees
and disbursements on a solicitor and his client full indemnity basis, which the
Purchaser may suffer or incur as a result of any representation or warranty of
Agharazi and the Company being incorrect or breached;

 
 
2

--------------------------------------------------------------------------------

 
 
      (b)  
Agharazi shall have performed or complied with, in all material respects, all of
Agharazi's obligations, covenants and agreements under this Agreement;

 
     (c)  
since the date of the Final Statements, there shall not have been any adverse
material change in, or the discovery of any previously undisclosed fact which
has or could have a material adverse effect on, the Company's business, assets,
liabilities or financial position or condition or prospects of the Company
(other than any change in general business conditions) nor shall any change of
law or any regulation, rule or policy of any governmental authority have been
enacted or proposed by any government or any governmental authority which, in
the Company's opinion, has or could have an adverse material effect on the
Company's business, assets, liabilities or financial position or condition or
prospects of the Company;

 
      (d)  
there are no outstanding judgments, decrees, orders, rulings or injunctions of
any court or regulatory body with respect to the Company or its business which
might have a materially adverse effect on the Company's business or the value of
the Shares;

 
      (e)  
no legal or regulatory action, suit or proceeding shall be pending or threatened
by any person, firm or corporation to enjoin, restrict or prohibit the purchase
and sale of the Shares contemplated hereby or the right of the Purchaser to own
the Shares; and

 
     (f)  
no law, ruling, order or decree will be in force, and no action will have been
taken under any law or by any governmental authority that: (i) makes it illegal
or otherwise, directly or indirectly, restrains, enjoins or prohibits the
completion of the transactions contemplated by this Agreement; (ii) results in a
judgment or assessment of damages, directly or indirectly, relating to the
transactions contemplated by this Agreement that would have a material adverse
effect on the Company or the value of the Shares; or (iii) would impose any
condition or restriction that, after giving effect to the transactions
contemplated by this Agreement, would have a material adverse effect on the
Company or the value of the Shares.

 
6.  
Conditions of Closing by Agharazi

 
The obligation of Agharazi to complete the sale of the Shares and Canadian
Health hereunder shall be subject to the satisfaction of or the compliance with,
at or before the Closing Date, each of the following conditions, which are
inserted for the sole benefit of Agharazi, all or any of which conditions may be
waived in whole or in part by Agharazi by notice in writing given to the
Purchaser:
 
      (a)  
all of the representations and warranties of the Purchaser made in or pursuant
to this Agreement shall be true and correct in all material respects as at the
Closing Date and with the same effect as if made at and as of the Closing Date,
and Agharazi shall have received a certificate from the Purchaser confirming the
truth and correctness in all material respects of the said representations and
warranties, and an indemnity in which the Purchaser agrees to indemnify and save
Agharazi harmless in respect of all claims, actions, losses, damages or costs,
including legal fees and disbursements on a solicitor-and-his-own-client full
indemnity basis, which Agharazi may suffer or incur as a result of any
representation or warranty of the Purchaser being incorrect or breached; and

 
      (b)  
the Purchaser shall have performed or complied with, in all material respects,
all of its obligations, covenants and agreements under this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Vendor’s Representations and Warranties

 
Agharazi and the Company jointly and severally represent and warrant to the
Purchaser that:
 
      (a)  
the Company is duly organized, validly existing and in good standing with the
Business Corporation Act (Canada), is a valid and subsisting company in good
standing in all jurisdictions where it carries on business, and has all power,
capacity, licenses, franchises, permits and rights required in order for it to
carry on its business in the manner in which it is conducted at present and to
own its property;

 
      (b)  
Agharazi is the legal and beneficial owners of all the Shares as set out in
Schedule “A”, free and clear of all liens, charges, encumbrances or security
interests, and Agharazi shall on the Closing Date, pursuant to the terms of this
Agreement, deliver to the Purchaser good and marketable title to the Shares and
shall cause the Shares to be transferred to the Purchaser, free and clear of all
liens, charges, encumbrances, security interests, restrictions, pledges or
demands whatsoever;

 
      (c)  
Agharazi has the full legal right and capacity to enter into this Agreement,
perform their obligations hereunder and own or dispose of the Shares;

 
      (d)  
the Company is the legal and beneficial owner of its property and assets, free
and clear of all liens, charges, encumbrances or security interests, and no
other person has any right, option or agreement to purchase such property and
assets;

 
      (e)  
the execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated hereby, by Agharazi will not, to the knowledge
of Agharazi: (i) contravene or constitute a default under any material agreement
to which either of Agharazi are a party; (ii) contravene or conflict with or
constitute a material violation of any provision of any applicable law binding
upon or applicable to either of Agharazi or the Shares; or (iii) result in the
creation or imposition of any lien, charge or encumbrance whatsoever against the
Shares;

 
      (f)  
the director(s) and officer(s) of the Company are as set out in Schedule “A”;

 
       (g)  
the Company is not at the present time a party to any action, suit or other
legal proceedings, or any governmental investigation relative to the Company or
its business, actual or threatened, and there are no circumstances, matters or
things which might give rise to any such action, suit or other legal proceedings
or any such governmental investigation;

 
      (h)  
the Company is not at the present time subject to any audit or investigation,
actual or threatened, by any third party provided or insurer, and there are no
circumstances, matters or things which might give rise to any such audit or
investigation;

 
 
4

--------------------------------------------------------------------------------

 
 
     (i)  
the Company is not a party to, bound or affected by or subject to any indenture,
mortgage, lease, agreement, instrument, provisions in its articles or by-laws,
statute, regulation, order, judgment, decree or law which would be violated,
contravened or breached by or under which any default would occur as a result of
the execution and delivery of this Agreement or the performance of any of the
terms hereof;

 
     (j)  
Agharazi is not a non-resident of Canada for the purposes of the Income Tax Act
(Canada);

 
      (k)  
the financial condition of the Company is now at least as good as the financial
condition reflected in the Annual Financial Statements, subject to seasonal
fluctuations;

 
    (l) 
all material financial transactions of the Company have been recorded in the
financial books and records of the Company in accordance with good business
practice, and such financial books and records:

 
                     (i)  
accurately reflect in all material respects the basis for the financial
condition and the revenues, expenses and results of operations of the Company
shown in the Annual and Interim Financial Statements, and

 
                       (ii)  
together with all disclosures made in this Agreement or in the schedules
attached hereto, present fairly in all material respects the financial condition
and the revenues, expenses and results of the operations of the Company as of
and to the date hereof;

 
      (m)  
there are no liabilities (contingent or otherwise) of the Company of any kind
whatsoever, and there is no basis for assertion against the Company of any
liabilities of any kind;

 
      (n)  
since the Statements Date, the Company has not:

 
(i)  
incurred any obligation or liability (fixed or contingent), except normal trade
or business obligations incurred in the ordinary course of the business, none of
which is materially adverse to the Company;

 
(ii)  
created any lien, charge, encumbrance or security interest upon any of its
properties or assets, except as described in this Agreement or in the schedules
hereto;

 
(iii)  
sold, assigned, transferred, leased or otherwise disposed of any of its
properties or assets, except in the ordinary course of the business;

 
(iv)  
purchased, leased or otherwise acquired any properties or assets, except in the
ordinary course of the business;

 
(v)  
waived, canceled or written-off any rights, claims, accounts receivable or any
amounts payable to the Company, except in the ordinary course of the business;

 
(vi)  
entered into any transaction, contract, agreement or commitment, except in the
ordinary course of the business of the Company;

 
(vii)  
terminated, discontinued, closed or disposed of any plant, facility or business
operation;

 
 
5

--------------------------------------------------------------------------------

 
 
(viii)  
had any supplier terminate, or communicate to the Company, the intention or
threat to terminate its relationship with the Company, or the intention to
substantially reduce the quantity of products or services it sells to the
Company, except in the case of suppliers whose sales to the Company are not, in
the aggregate, material to the business of the Company or the condition of the
Company;

 
(ix)  
had any customer terminate, or communicate to the Company, the intention or
threat to terminate, its relationship with the Company, or the intention to
substantially reduce the quantity of products or services it purchases from the
Company, or its dissatisfaction with the products or services sold by the
Company, except in the case of customers whose purchases from the Company are
not, in the aggregate, material to the business of the Company or the condition
of the Company;

 
(x)  
suffered any extraordinary loss relating to the business of the Company;

 
(xi)  
made or incurred any material change in, or become aware of any event or
condition which is likely to result in a material change in, the business of the
Company or the condition of the Company or its relationships with its customers,
suppliers or employees, or

 
      (o)  
the Company is not committed to make any capital expenditures, nor have any
capital expenditures been authorized by the Company at any time since the
Statements Date, except for capital expenditures made in the ordinary course of
the routine daily affairs of the business of the Company which, in the
aggregate, do not exceed $25,000.00;

 
      (p)  
the Company is not in default or breach of any contracts, agreements, written or
oral, or other instruments to which it is a party, and there exists no state of
facts which after notice or lapse of time or both would constitute such a
default or breach, and all such contracts, agreements or other instruments are
in good standing and the Company is entitled to all of their benefits;

 
      (q)  
the accounts receivable of the Company reflected in the Annual Financial
Statements and all accounts receivable of the Company arising since the
Statements Date arose from bona fide transactions in the ordinary course of the
business of the Company and are valid, enforceable and fully collectible
accounts (subject to a reasonable allowance, consistent with past practice, for
doubtful accounts as reflected in the Annual Financial Statements or as
previously disclosed in writing to the Purchaser). Such accounts receivable are
not subject to any set-off or counterclaim;

 
     (r)  
the Inventory, is good and usable and is capable of being processed and sold in
the ordinary course of the business of the Company at normal profit margins;

 
      (s)  
Agharazi has previously delivered to the Purchaser a true and complete list of
all customers of the business of the Company as of the date hereof. The Company
is the sole and exclusive owner of, and has the unrestricted right to use, such
customer list. Neither the customer list nor any information relating to the
customers of the business of the Company have, within three years prior to the
date of this Agreement, been made available to any person other than the
Purchaser. Neither Agharazi nor the Company has any knowledge of any facts which
could reasonably be expected to result in the loss of any customers or sources
of revenue of the business of the Company which, in the aggregate, would be
material to the business or the condition of the Company;

 
 
6

--------------------------------------------------------------------------------

 
 
     (t)  
the Company’s minute books and records are accurate and complete in all material
respects;

 
      (u)  
the business of the Company has been and will be, until the Closing Date,
carried on in the ordinary course and Agharazi know of no changes in the
business of the Company or transactions out of the ordinary course that are in
the aggregate materially adverse to the Purchaser;

 
      (v)  
Agharazi have no information or knowledge relating to the Company or its
business or its assets which, if known to an intentioned purchaser, might
reasonably affect his decision to enter into this transaction or materially
affect his assessment of the value of the Company or the Shares;

 
       (w)  
the authorized and issued capital of the Company is as set out in Schedule “A”;

 
      (x)  
this Agreement constitutes a valid and binding agreement of Agharazi,
enforceable against Agharazi in accordance with the terms hereof, except where
such enforcement may be limited by bankruptcy, insolvency and other laws
affecting the rights of creditors generally and subject to equitable remedies
that may be granted in the discretion of a court of competent jurisdiction;

 
      (y)  
in regards to the acquisition of the Vansen Shares, Agharazi acknowledges and
confirms that:

 
·  
Agharazi is not a “US Person,” as such term is defined in Rule 902(k) of
Regulation S.

 
·  
Agharazi is not purchasing the Vansen Shares for the benefit of a US Person.

 
·  
Agharazi is purchasing the Vansen Shares as an investment and not with a view
towards resale.

 
·  
It has been called to Agharazi’s attention that this investment involves a high
degree of risk, and no assurances are or have been made regarding the economic
advantages, if any, which may inure to its benefit. The economic benefit from an
investment in the Vansen Sharesdepends on the ability of the Purchaser to
successfully conduct its business activities. The accomplishment of such goals
in turn depends on many factors beyond the control of the Purchaser or its
management. Accordingly, the suitability for any particular investor in the
Vansen Shareswill depend upon, among other things, such investor's investment
objectives and such investor's ability to accept speculative risks, including
the risk of a total loss of investment in theVansen Shares. Agharazi’s
advisor(s), if any, and Agharazi have carefully reviewed and understand the risk
of, and other considerations relating to, an investment in the Vansen Shares.

 
 
7

--------------------------------------------------------------------------------

 
 
·  
Agharazi is able to bear the economic risks of this investment, is able to hold
the Vansen Sharesfor an indefinite period of time, and has sufficient net worth
to sustain a loss of the entire investment in the Purchaser in the event such
loss should occur.

 
·  
The Purchaser has answered all inquiries that Agharazi has made of it concerning
the Purchaser or any other matters relating to the business and proposed
operation of the Purchaser and the offer and sale of theVansen Shares.

 
·  
Agharazi will offer, sell or otherwise transfer the Vansen Shares only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Purchaser’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Purchaser for the purpose of determining the availability of an exemption.

 
·  
Agharazi is permitted to purchase the Vansen Shares under the laws of his home
jurisdiction.

 
·  
Agharazi has been independently advised as to the applicable holding period
imposed in respect of the Vansen Sharesby securities legislation in the
jurisdiction in which it resides and confirms that no representation has been
made respecting the applicable holding periods for the Vansen Sharesin such
jurisdiction and is aware of the risks and other characteristics of the Vansen
Sharesand of the fact that holders of such Vansen Sharesmay not be able to
resell such Vansen Sharesexcept in accordance with applicable securities
legislation and regulatory policy.

 
·  
Agharazi understands that if it knowingly and willingly makes false statements
as to eligibility to purchase or resell securities under Regulation S, it may
become subject to civil and criminal proceedings being taken by the United
States Securities and Exchange Commission.

 
§
Agharazi has no present intention of becoming, a resident of the United States
(defined as being any natural person physically present within the United States
for at least 183 days in a 12-month consecutive period or any entity who
maintained an office in the United States at any time during a 12-month
consecutive period). Agharazi understands that the Purchaser may rely upon the
representations and warranty of this paragraph as a basis for an exemption from
registration of the securities under the Securities Act, and the provisions of
relevant state securities laws.

 
 
(y)
Agharazi acknowledges and confirms that the Purchaser is relying on the
aforesaid representations and warranties in connection with its purchase of the
Shares. The aforesaid representations and warranties shall be true and current
at the Closing Date as if made at that time and shall survive the closing of
this transaction and shall remain in full force and effect for the benefit of
the Purchaser, despite any investigation or due diligence performed by the
Purchaser.

 
 
8

--------------------------------------------------------------------------------

 
 
8.  
Purchaser’s Representations and Warranties

 
The Purchaser represents and warrants to Agharazi that:
 
     (a)  
the Purchaser is a company duly organized, validly existing and in good standing
under Nevada Revised Statutes.

 
      (b)  
the Purchaser has all the necessary corporate power, authority and capacity to
enter into and perform its obligations under this Agreement and the execution
and deliver of this Agreement and the completion of the transaction hereby
contemplated have been duly authorized by all necessary corporate action on the
part of the Purchaser;

 
      (c)  
this Agreement constitutes a valid and binding agreement of the Purchaser
enforceable against it in accordance with the terms hereof, except where such
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and subject to equitable remedies that may be
granted in the discretion of a court of competent jurisdiction;

 
      (d)  
the Purchaser is not a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument, provisions in its articles or
by-laws, statutes, regulation, order, judgment, decree or law which would be
violated, contravened or breached by or under which any default would occur as a
result of the execution and delivery by it of this Agreement or the performance
by it of any of the terms hereof; and

 
      (e)  
The foregoing representations and warranties shall be true and current at the
Closing Date as if made at that time.

 
9.            Other Covenants and Terms
 
     (a)  
Time shall be of the essence of this Agreement.

 
      (b)  
This Agreement shall be binding upon and enure to the benefit of the parties
hereto, and their respective heirs, executors, administrators, successors and
assigns, as the case may be.

 
     (c)  
This Agreement shall be governed by and construed in accordance with the federal
laws of Canada applicable therein.

 
      (d)  
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.

 
      (e)  
All of the provisions of this Agreement shall be treated as separate and
distinct and if any provision hereof is declared invalid or unenforceable, the
same shall be severed and deleted herefrom and the other provisions shall
nevertheless remain in full force and effect.

 
 
9

--------------------------------------------------------------------------------

 
 
     (f)  
This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument, which shall be sufficiently
evidenced by any such original counterpart.

 
      (g)  
All dollar amounts referred to in this Agreement are in Canadian funds.

 
      (h)  
Unless otherwise provided for in this Agreement or in any document required by
the terms of this Agreement, in the event that any disagreement as to any matter
associated with this Agreement which cannot be settled arises among the parties
hereto, within sixty (60) days of notice of such disagreement having been given
to all parties by any other party, every such disagreement shall be referred to
arbitration pursuant to the provisions of the Commercial Arbitration Act,
R.S.B.C. 1996, c. 55, as amended, and in accordance with the following:

 
 
(j)
Any notice required or permitted to be given hereunder may be effectively given
by letter addressed to Agharazi as follows:

 
Canadian Health Empire
Attn: Mr. Kazem Agharazi
44-1512 Walkley Road,
Ottawa, Ontario, Canada K1V 2G7
FAX:1-866-275-9908
 
and to the Purchaser as follows:
 
Vansen Pharma Inc.
Attn: Ahmad Doroudian
Facsimile: 604-225-0588
 
With a copy to:
 
W.L. Macdonald Law Corporation
Suite 400 - 570 Granville Street,
Vancouver BC
Canada V6C 3P1
Fax: 604.681.4760
 
and mailed by registered mail, postage prepaid, or delivered to that address in
person or by facsimile communication; and if mailed as aforesaid any such notice
shall have been deemed to have been given on the fifth business day following
that on which the letter containing the notice is posted; and if faxed, any such
notice shall have been deemed to have been given on the date of such
transmission evidenced by a confirmation of transmission. Any party to this
Agreement may change its address for service from time to time by notice given
in accordance with the foregoing.
 
 
(k)
This Agreement may not be assigned by a party without the written consent of the
other parties.

 
 
10

--------------------------------------------------------------------------------

 
 
If the foregoing terms and conditions are acceptable to you, please sign, date
and return the duplicate copy of this Agreement to the undersigned, retaining
one copy for your records.
 
Yours very truly,

 
/s/ Ahmad Doroudian
 
Ahmad Doroudian, Ph.D.
CEO
Vansen Pharma Inc.

 
The undersigned hereby accept the terms and conditions as set out above.
 
Dated this 11                       day of March                              ,
2014.
 
CANADIAN HEALTH EMPIRE, a sole proprietorship
 

By:  /s/ Kazem Agharazi  



 
SIGNED, SEALED AND DELIVERED by
 
Mr. Kazem Agharazi
 
in the presence of:
 
/s/ Ahmad Doroudian
 

Signature
 

Ahmad Doroudian  

Name
 

   

Address
 

CEO  

Occupation
 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
Authorized Share Capital
 
Issued Share Capital
 
Name
 
Cert #
    #  
 
Shares Share Type        

 
Directors and Officers:
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
INVENTORY LIST
 
I. SOFTGEL INVENTORY
 
NOM DU PRODUIT
Stock
Cost
Market value
chewy gel cream orange fish
75,000
2,250
 
Chewy gel cream orange fish
325,000
9,750
chewy gel cream orange fish Total
400,000
 
56,000
DEPA
400,000
12,000
 
DEPA
400,000
12,000
DEPA
310,000
9,300
DEPA
375,000
11,250
DEPA
395,000
11,850
DEPA
375,000
11,250
DEPA Total
2,255,000
 
180,400
Evening Primose 500 mg
960,000
28,800
 
Evening Primose 500 mg
960,000
28,800
Evening Primose 500 mg Total
1,920,000
 
307,200
Hemp oil
195,000
5,850
 
Hemp oil Total
195,000
 
21,450
HoodiaSure
368,000
11,040
 
HoodiaSure
64,000
1,920
HoodiaSure
300,000
3,000
HoodiaSure Total
732,000
 
146,400
Super garlic oil 300 mcg
972,000
29,160
 
Super garlic oil 300 mcg Total
972,000
 
77,760
Wheat Germ Oil
387,000
11,610
 
Wheat Germ Oil
370,000
11,100
Wheat Germ Oil Total
757,000
 
151,400
 
6,931,000.00
210,930
940,610



 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
INVENTORY LIST
 
II. RAW MATERIAL INVENTORY
 
II. RAW MATERIAL INVENTORY
 
No
Description
weight KG
location
unit price
Total
RM0011
Betain Anhydrous
25
13018
 $21.90
 $547.50
RM0012
Betain Anhydrous
25
13018
 $21.90
 $547.50
RM0013
magnesium Oxid powder
10
13018
 $7.50
 $75.00
RM0014
N-acctyl -L-cytene
25
13018
 $18.90
 $472.50
RM0015
L-leucine Ethylster
10
13018
 $24.70
 $247.00
RM0916
HMB NON HIGH DENSITY20
20
13018
 $22.46
 $449.20
RM0703
L-ISOLEUCINE GRANULAR
5
13018
 $47.00
 $235.00
RM0017
Betain Anhydrous
25
13018
 $26.00
 $650.00
RM0018
N-acctyl -L-Tyrosin
25
13018
 $23.00
 $575.00
RM0019
N-acctyl -L-Tyrosin
5
13018
 $23.00
 $115.00
RM0020
N-acctyl -L-Glutamin
10
13018
 $23.00
 $230.00
RM0021
Inositol Hexaphosher
20
13018
 $13.00
 $260.00
RM0022
Creatine Pyrurat
10
13018
 $16.00
 $160.00
RM0873
L-carnitine Arginat DHCL
10
13018
 $46.00
 $460.00
RM0024
L-Aspartic
15
13018
 $36.00
 $540.00
RM0025
Comax Art Butter Scotch Powder
25
13018
 $36.00
 $900.00
RM0026
L-Ornithin HCL
7
13018
 $23.00
 $161.00
RM0027
Hesperidin
10
13018
 $29.00
 $290.00
RM0028
Citrus Aurantium 10%
15
13018
 $18.00
 $270.00
RM0029
Aspertame
15
13018
 $56.00
 $840.00
RM0030
MCC Vida
10
13018
 $4.50
 $-

 
 
14

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0031
MCC Vida
8
13018
 $4.50
 $-
RM0032
MCC Vida
12
13018
 $4.50
 $-
RM0033
Comax Art Butter Scotch Powder
25
13018
 $32.50
 $812.50
RM0034
Comax Cake&Cream Powder
25
13018
 $36.00
 $900.00
RM0035
Sawpalmato
20
13018
 $58.00
 $1,160.00
RM0036
Macca Powder
17.69
13018
 $35.00
 $619.15
RM0037
L-Tyrosin
20
13018
 $27.00
 $540.00
RM0038
Sawpalmato Berries
15
13018
 $35.00
 $525.00
RM0039
Ginger Root Powder
25
13018
 $28.00
 $700.00
RM0040
L-leucine HCL
15
13018
 $24.70
 $370.50
RM0041
Papin
25
13018-17
 $28.00
 $700.00
RM0042
papiun Powder
20
13018-17
 $28.00
 $560.00
RM0043
L-arganin (L-Pyrogltamate)
7
13018-17
 $17.50
 $122.50
RM0044
L-Arganin HCL
15
13018-17
 $27.00
 $405.00
RM0045
BCAA granulat Blend
10
13018-17
 $47.00
 $470.00
RM0046
7 Methoxyisoflavour
7
13018-17
 $43.00
 $301.00
RM0047
HMB L_ARGANIN SALT
25
13018-17
 $22.46
 $561.50
RM0048
Tri-Creatin Malet
25
13018-17
 $14.90
 $372.50
RM0049
Glucoronalactone
25
13018-17
 $12.90
 $322.50
RM0050
creatin Alpha Ketouglul
25
13018-17
 $17.00
 $425.00
RM0051
L-Carnatin HCL Estyer
25
13018-17
 $53.59
 $1,339.75
RM0052
Creatine Ethyl Ester HCL
15
13018-17
 $17.00
 $255.00
RM0053
L-Arganin Ketoisocapraate
25
13018-17
 $16.90
 $422.50
RM0054
Watson
7
13018-17
 $26.00
 $182.00

 
 
15

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0055
Citrulin
4
13018-17
 $46.00
 $184.00
RM0056
L-carnatine Tarirat
25
13018-17
 $53.00
 $1,325.00
RM0057
Pikamilon HCL( Reguvanate)
5
13018-17
 $29.00
 $145.00
RM0058
Epimedium SE icarin 10%
10
13018-17
 $18.00
 $180.00
RM0059
vanilin
0
0
 $-
 $-
RM0060
Echinacea purpurea powder
15
13016
 $15.00
 $225.00
RM0061
L-alanyl L-glutamin
15
13016
 $19.50
 $292.50
RM0062
Ginger Root Powder
15
13016
 $28.00
 $420.00
RM0063
Ginsing Panex
10
13016
 $56.00
 $560.00
RM0064
Lycium Goji (lycium Barbarum)
20
13016
 $43.00
 $860.00
RM0065
Astragalus 4:1 root
15
13016
 $36.00
 $540.00
RM0066
L-Arganin L-Aspertate
20
13016
 $19.30
 $386.00
RM0067
L-Alpha Lysophosphatdyl choline
20
13016
 $16.00
 $320.00
RM0068
Sun Flawer Oil Powder
10
13016
 $6.50
 $65.00
RM0069
Malek Acid
10
13016
 $13.00
 $130.00
RM0070
Trehalose
10
13016
 $10.00
 $100.00
RM0071
colostrom
7
13016
 $9.50
 $66.50
RM0072
Instant Inulin
5
13016
 $4.90
 $24.50
RM0073
Fiber suger
10
13016
 $5.00
 $50.00
RM0074
Miscler Casein
12
13016
 $18.50
 $222.00
RM0075
citric acid
15
13016
 $3.00
 $45.00
RM0076
Dry Drevers est
15
13016
 $8.00
 $120.00
RM0077
Caragunan Gum
5
13016
 $14.00
 $70.00
RM0078
maltodextrin
10
13016
 $2.00
 $20.00

 
 
16

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0079
ACEK Potasium
15
13016
 $5.00
 $75.00
RM0080
HMB NON HIGH DENSITY20
20
13016
 $22.46
 $449.20
RM0081
Flexed oil Powder
20
13016
 $4.60
 $92.00
RM0082
HMB calsium HMB
20
13016
 $22.46
 $449.20
RM0083
Beta ALANINe
20
13016
 $17.00
 $340.00
RM0084
ilicon dextrose
5
13016
 $3.00
 $15.00
RM0085
dextrose
5
13016
 $3.00
 $15.00
RM0086
Sawpalmato Berries
10
13016
 $35.00
 $350.00
RM0087
Creatine Glysero Berres
10
13016
 $8.90
 $89.00
RM0088
pamagranat Extrac powder
10
13016
 $57.31
 $573.10
RM0089
Apple Fiber
10
13016
 $10.00
 $100.00
RM0090
Trebullles20%
5
13016
 $25.00
 $125.00
RM0091
Glucoman
20
13016
 $6.50
 $130.00
RM0092
MCC103
15
13016
 $4.50
 $67.50
RM0093
MCC104
16
13016
 $4.50
 $72.00
RM0094
Creatine phosphate
15
13016
 $12.00
 $180.00
RM0095
Croscromellos
25
13016
 $4.50
 $112.50
RM0096
Croscromellos
25
13016
 $4.50
 $112.50
RM0097
Colus furskoholis 3 Drums
20
13016
 $232.00
 $4,640.00
RM0098
Colus furskoholis 3 Drums
0
13016
 $-
 $-
RM0099
Colus furskoholis 3 Drums
0
13016
 $-
 $-
RM0100
banaba 1%
20
13016
 $28.00
 $560.00
RM0101
Trebullles20% = No 84
3
13016
 $123.00
 $369.00
RM0102
Kerry Caramel
15
 
 $27.00
 $405.00

 
 
17

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0103
Kerrypassin fruit
20
 
 $30.00
 $600.00
RM0104
Kerry lemon lime one box
20
 
 $35.00
 $700.00
RM0105
Kerrypine apple flaovour
20
 
 $33.00
 $660.00
RM0106
KerryPassion fruit
20
 
 $30.00
 $600.00
RM0107
Kerry cherry
20
 
 $39.00
 $780.00
PM0535
Kerry Strawberry powder
15
 
 $47.69
 $715.35
PM0536
Kerry orange powder color
25
 
 $59.00
 $1,475.00
PM0537
Kerrylemon flabovr
20
 
 $37.00
 $740.00
PM0538
Kerrycherry
15
 
 $39.00
 $585.00
PM0539
Kerrybluberry
15
 
 $53.00
 $795.00
PM0540
Kerrychocolate
20
 
 $37.00
 $740.00
PM0541
Black tea flavour
25
 
 $46.00
 $1,150.00
PM0542
Kerry trupical flavour
17
 
 $63.00
 $1,071.00
PM0543
Kerry vanila
10
 
 $27.00
 $270.00
PM0544
Kerry red berrys
18
 
 $36.00
 $648.00
PM0545
Kerry passion fruit
20
 
 $30.00
 $600.00
PM0546
Kerrypine apple flaovour
20
 
 $33.00
 $660.00
PM0547
Kerryred berris
15
 
 $38.00
 $570.00
PM0548
Kerry lemon lime one box
20
 
 $37.00
 $740.00
PM0549
Kerry blue berrys
20
 
 $53.00
 $1,060.00
PM0550
blueberry flavour
20
 
 $53.00
 $1,060.00
PM0551
Kerrycitrus flavour
20
 
 $47.00
 $940.00
PM0552
kerry citrus flavour
20
 
 $47.00
 $940.00

 
 
18

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

PM0553
Rasberry flavour
20
 
 $39.00
 $780.00
PM0554
citrus blend
17
 
 $47.00
 $799.00
PM0555
blue berry
19
 
 $53.00
 $1,007.00
PM0556
cherry flavour
20
 
 $39.00
 $780.00
PM0549
pine apple
20
 
 $33.00
 $660.00
PM0550
Fruit punch Flavour
17
 
 $38.00
 $646.00
PM0551
Chacolate Flavour
20
 
 $37.00
 $740.00
PM0552
Kerry Blue Berrys
20
 
 $53.00
 $1,060.00
PM0553
Kerry Limonate Flavour
15
 
 $43.00
 $645.00
PM0554
Bcaa Powder
20
 
 $47.00
 $940.00
PM0555
Bcaa Powder
20
 
 $47.00
 $940.00
PM0556
BCAA Powder
6
 
 $47.00
 $282.00
PM0557
Lemon lime powder
15
 
 $37.00
 $555.00
PM0558
Acai Flavour
9
 
 $26.00
 $234.00
PM0558
Lemon lime Flavour
17
 
 $37.00
 $629.00
RM0989
Instanized Crushed Oatmeal
430.92
 
 $0.99
 $427.68
RM0260
Milk Protein Isolate (Barpro 292)
70.881
 
 $17.91
 $1,269.82
RM0131
HMB-Ca High Density
35
 
 $22.46
 $786.04
RM0873
L-Carnitine Arginate DiHCL (export only)
24.379
 
 $53.50
 $1,304.28
RM0372
Betaline HCL
22.709
 
 $5.30
 $120.29
RM0598
Zinc Gluconate
15.728
 
 $12.25
 $192.75
RM0687
Waxy Maize Starch Unmodified
11.808
 
 $2.90
 $34.26

 
 
19

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

  (TB09090)        
RM0832
Oreo Cookie Crumbs
7.367
 
 $7.35
 $54.12
RM0411
FD&C Blue #1
1.00458
 
 $68.00
 $68.31
RM0386
Flavor Concepts Raspberry # 704214
0.589567
 
 $21.88
 $12.90
RM0989
Instanized Crushed Oatmeal
430.92
 
 $0.99
 $427.68
RM0098
Dicalcium Phosphate (Fine Granular)
0
 
 $5.25
 $-
RM0605
Magnesium Creatine Chelate
73.96
 
 $16.94
 $1,253.15
RM0260
Milk Protein Isolate (Barpro 292)
70.881
 
 $17.91
 $1,269.82
RM0238
Vanillin
60.788
 
 $18.35
 $1,115.26
RM0827
Kerry Blueberry MC011358
60.655
 
 $25.95
 $1,574.00
RM0868
Kerry Creamy Vanilla 714101
57.003
 
 $17.85
 $1,017.50
RM0916
HMB non high density
50
 
 $27.00
 $1,350.00
RM0987
Lecithin F Powder
42
 
 $8.80
 $369.60
RM0440
L-Citrulline Malate 1:1
0
 
 $24.00
 $-
RM1077
Kerry Cranberry Raspberry WONF ID
38.56
 
 $29.75
 $1,147.16
RM0535
Zinc Sulfate Monohydrate
0
 
 $8.45
 $-
RM0131
HMB-Ca High Density
35
 
 $22.46
 $786.04
RM0477
Cellulose Gum
0
 
 $11.95
 $-
RM0734
Kerry Blue Raspberry MC010198
32.356
 
 $39.95
 $1,292.62
RM0744
Strawberry Powder
29.807
 
 $30.00
 $894.21
RM0619
Rasberry flavour
5
 
 $-
 $-
RM0976
graep Artificial
10
 
 $23.00
 $230.00
RM0010
french Vanila
15
 
 $47.00
 $705.00

 
 
20

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0338
watermelone
7
 
 $36.00
 $252.00
RM0017
Coke & Cream
20
 
 $32.50
 $650.00
RM0333
tropical Punch
10
 
 $36.00
 $360.00
RM0076
chocolate fedge
10
 
 $28.00
 $280.00
RM0025
vanila
10
 
 $-
 $-
RM0581
masking agent
9
 
 $17.00
 $153.00
RM0631
cranberry juice powder
5
 
 $12.00
 $60.00
RM0093
Caffein Mask
5
 
 $18.00
 $90.00
RM0806
V.D coconat
15
 
 $36.00
 $540.00
RM0807
V.D Orange
10
 
 $42.00
 $420.00
RM0808
pinut clada
15
 
 $31.50
 $472.50
RM0767
Apricot Powder
22.328
 
 $38.95
 $869.74
RM0127
Green Tea Extract 50% Poly/15% Caf
22.183
 
 $9.70
 $-
RM0817
Sweet Potato Powder
22.092
 
 $44.06
 $973.40
RM0461
Orotic Acid
0
 
 $28.68
 $-
RM0536
Magnesium Oxide Powder
0
 
 $7.05
 $-
RM0766
Plum Powder
0
 
 $31.61
 $-
RM0765
Blackberry Powder
20.43
 
 $27.78
 $-
RM0913
Phenylethylamine HCL
0
 
 $14.91
 $-
RM0755
Green Coffee 45%
0
 
 $52.52
 $-
RM0565
Green Tea 60% EGCG (Decaffeinated)
0
 
 $39.28
 $-
RM0049
Avena Sativa 4:1 Extract
0
 
 $12.47
 $-

 
 
21

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0761
Pomegranate Extract
0
 
 $47.31
 $-
RM0831
Citrus Aurantium 10%
0
 
 $30.77
 $-
RM0624
L-Leucine Ethyl Ester
0
 
 $29.50
 $-
RM0123
Grape Shade CC3055
0
 
 $35.00
 $-
RM0990
Psyllium Husks 85% 40 Mesh Powder
0
 
 $6.00
 $-
RM0071
Cayenne Pepper 40,000 HU
0
 
 $6.69
 $-
RM0523
Maca PE 4:1
0
 
 $15.16
 $-
RM0170
Muira Puama Powder
0
 
 $5.16
 $-
RM0395
Yerba Mate Powder
0
 
 $4.38
 $-
RM0432
Micro-Cel C-CJM103
0
 
 $12.91
 $-
RM0598
Zinc Gluconate
0
 
 $12.25
 $-
RM0912
Fucoxanthin (1%)
0
 
 $52.34
 $-
RM1096
Green Tea Extract 50% Poly/5% Caffeine
0
 
 $6.50
 $-
RM1036
Fibrex Sugar Beet Fiber
0
 
 $8.00
 $-
RM0408
Pumpkin Seed Powder
0
 
 $11.23
 $-
RM0733
Acacia Rigidula
0
 
 $274.39
 $-
RM0204
Silicon Dioxide HUBO115 Zeofree 5162
0
 
 $5.75
 $-
RM0538
White Kidney Bean Extract (Fabenol Max)
0
 
 $57.99
 $-
RM0240
Watson F072414 (WE16765)
0
 
 $12.54
 $-
RM0068
Canola Oil #COR311
0
 
 $3.45
 $-
RM0265
Nettle 6:1 1% Silica
0
 
 $19.57
 $-

 
 
22

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0687
Waxy Maize Starch Unmodified (TB09090)
0
 
 $2.90
 $-
RM1031
Salvia Officinalis Leaf(Sage Leaf Pwd)
0
 
 $7.18
 $-
RM0009
Cranberry Juice Powder
0
 
 $27.76
 $-
RM0504
Apple Pectin Powder
11.089
 
 $17.50
 $-
RM0726
Razberi-K
0
 
 $63.32
 $-
RM0998
Thiamine HCL (Vitamin B1)
9.871
Richard
 $39.94
 $394.20
RM0921
Freez organic Dry kat
15
 
 $34.00
 $510.00
RM0533
beta caraton 1%
10
 
 $17.00
 $170.00
RM0390
Organic bruckly powder
10
 
 $21.00
 $210.00
RM0786
Wild Black tea
45
 
 $27.50
 $1,237.50
RM0751
         
RM0610
Dandelion “Ariel” Powder
0
 
 $9.97
 $-
RM0632
Nopal Cactus Powder
0
 
 $10.00
 $-
RM0832
Oreo Cookie Crumbs
7.367
 
 $7.35
 $54.12
RM0582
Quinoline Yellow
5.054
 
 $154.12
 $778.93
RM0835
L-Phenylalanine
4.646
 
 $13.38
 $62.16
RM0090
Dry sweet Potato 7
7
 
 $20.00
 $140.00
RM0312
bioCor Vita berry Belnd
2
 
 $15.00
 $30.00
RM0615
CLA powder
15
 
 $23.00
 $345.00
RM0498
CLA powder
15
 
 $23.00
 $345.00
RM0243
Organic Sweet Cherry
5
 
 $15.00
 $75.00
RM0095
Dry sweet apple
5
 
 $20.00
 $100.00

 
 
23

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM0359
lemon lime juice powder
5
 
 $20.00
 $100.00
RM0746
mango powder
5
 
 $20.00
 $100.00
RM0087
Carrot Juice powder
5
 
 $20.00
 $100.00
RM0636
Peach Powder
5
 
 $20.00
 $100.00
RM0855
potato Powder
5
 
 $20.00
 $100.00
RM0328
Plum Powder
20.53
 
 $31.61
 $648.95
RM0821
Apricot Powder
10
 
 $20.00
 $200.00
RM0081
Cinamon powder
20
 
 $20.00
 $400.00
RM0531
Whey protein 80
110
 
 $13.50
 $1,485.00
RM0411
FD&C Blue #1
1.00458
 
 $68.00
 $68.31
RM0232
green Alga
25
 
 $17.25
 $431.29
RM1025
L-Arginine Base
0.8679
 
 $17.23
 $14.95
 
L-Norvaline Ethyl Ester
0
 
 $508.64
 $-
 
Marine Ext.(5% Anserine/10%
0
 
 $759.00
 $-
 
Nettle Leaf Extract 4:1
0
 
 $16.50
 $-
RM0386
Flavor Concepts Raspberry # 704214
0.589567
 
 $21.88
 $12.90
RM0793
Caffeine Microencapsulated 60%
0
 
 $36.75
 $-
RM0809
Magnesium Tashinoate B(MTB)
0
 
 $436.53
 $-
RM0870
Invertase
0.5
 
 $479.51
 $-
RM0871
Amylase
0.5
 
 $50.47
 $-

 
 
24

--------------------------------------------------------------------------------

 
 
No
Description
weight KG
location
unit price
Total

RM1131
Potassium Phosphate
0
 
 $15.00
 $-
RM1068
AminoMelon
0.447
 
 $129.49
 $57.88
RM0599
Vitamin D3 (Cholecalciferol)
0
 
 $43.00
 $-
RM0703
L-Leucine Granular
0
 
 $15.34
 $-
RM1062
Chia Seed
0
 
 $29.00
 $-
 
Lemonad Powder
18
 
 $23.00
 $414.00
                     
 $96,067.28



 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
INVENTORY LIST
 
III. PACKAGING MATERIAL INVENTORY
 
Code
Description
Last Cost
Total Stock
Cost
PM0189
110mm T/E Lid White w/ PS22 Liner
0.30
47
 $14.24
PM0060
38mm Reg Lid Black
0.03
300
 $9.41
PM0057
33mm Reg Lid White
0.04
34134
 $1,336.00
PM0070
45mm Reg Lid Red
0.06
25700
 $1,413.50
PM0458
Scoop, 7.5cc Medium Handle
0.06
23927
 $1,344.70
PM0071
45mm Reg Lid Gold GNC
0.08
12775
 $961.45
PM0457
32oz Jar Black HDPE 89/400
0.28
7150
 $1,973.40
PM0041
150cc White HDPE 38/400
0.18
6243
 $1,092.53
PM0054
Scoop, 29.6cc Clear (Short Handle)
0.04
5986
 $228.67
PM0224
89mm T/E Lid Gold with PS22 Liner (GNC)
0.23
5880
 $1,360.10
PM0069
45mm Reg Lid White
0.04
5500
 $237.27
PM0435
53mm Blue(Grey) Lid Induction Seal (GNC)
0.06
4900
 $306.45
PM0414
1L T/E White HDPE (89mm)
0.41
3648
 $1,477.44
PM0434
950cc Blue(Grey) GNC 53/400
0.60
2483
 $1,479.17
PM0103
Scoop, 11cc Clear (Long Handle)
0.06
2264
 $126.72
PM0507
32oz 89mm HDPE Bottle Starchem
0.34
2032
 $691.92
PM0390
500cc White HDPE Pano Finish 89/400
0.30
538
 $160.32
PM0433
500cc Blue(Grey) GNC 53/400
0.31
1703
 $522.03
PM0407
Scoop, 15cc Clear (Long Handle)
0.06
1553
 $97.99
PM0388
1L T/E Black HDPE (89mm)
0.41
1482
 $600.21
PM0508
89mm Flat Lids, Heat Induction Starchem
0.12
1069
 $128.28

 
 
26

--------------------------------------------------------------------------------

 
 
Code
Description
Last Cost
Total Stock
Cost

PM0173
Food Liner Bags(Large) 38*62 2.0 mil
0.52
930
 $488.16
PM0091
89mm T/E Lid White with PS22 Liner
0.21
894
 $191.50
PM0225
110mm T/E Lid Gold with PS22 Liner (GNC)
0.33
814
 $265.36
PM0509
Scoop, 11cc Clear (Short Handle)
0.06
800
 $46.80
PM0045
Scoop, 20cc Clear (Short Handle)
0.05
723
 $34.85
PM0304
950cc Dark Amber PET 53/400
0.34
698
 $237.32
PM0051
250cc Clear PET 45/400
0.22
696
 $151.56
PM0462
Scoop, 55cc Clear (Long Handle)
0.07
454
 $29.69
PM0012
1.5L T/E White HDPE (110mm)
0.38
303
 $113.93
PM0063
38mm Reg Lid White with PS22 Liner
0.07
300
 $22.20
PM0078
500cc Regular Amber 45/400
0.42
48
 $20.16
PM0028
110mm T/E Lid White w/ PS22 Liner
0.30
47
 $14.27
PM0278
500cc T/E Black HDPE Pano 89/400
0.29
35
 $10.12
PM0275
400cc Clear PET 45/400
0.32
33
 $10.58
       
 $17,198.31



 
27

--------------------------------------------------------------------------------

 
 
SCHEDULE “D”
 
 
ACCOUNTS RECEIVABLES
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE “E”
 
PRODUCT REGISTRATIONS
 
NPN/DIN-HM
Brand Name(s)
Licence Holder
Current Status
NPN/DIN-HM: Natural Product Number (NPN) or Homeopathic Medicine Number (DIN-HM)
80003563
Meno Ii
Canadian Health Empire
Active
80004593
Zincola
Canadian Health Empire
Active
80004809
Men'S Support
Canadian Health Empire
Active
80008644
Chondroitin Complex
Canadian Health Empire
Active
80022717
O2
Canadian Health Empire
Active
80037928
Leanavit Tm
Canadian Health Empire
Active
80041874
Beta Alanine
Canadian Health Empire
Active
80041913
Hmb
Canadian Health Empire
Active
80042534
Beta Alanine
Canadian Health Empire
Active
80043768
L-Carnitine
Canadian Health Empire
Active
80044900
Amino + Arginine;
Canadian Health Empire
Active
Canadian Arginine
80044993
Omega-3 Super Krill Oil;
Canadian Health Empire
Active
Super Krill 1500
80044995
Canadian Primrose
Canadian Health Empire
Active
80045261
Whey Protein Isolate;
Canadian Health Empire
Active
Amino Whey;
Branch Chain Aa;
Recover Protein
80045392
Bone Guard Formula
Canadian Health Empire
Active
80046889
Ironex;
Canadian Health Empire
Active
Iron Complex Formula;
Iron Support Formula
80047117
Liverex;
Canadian Health Empire
Active
Canadian Liver Support Formula;
Healthy Liver

 
 
29

--------------------------------------------------------------------------------

 